Citation Nr: 1449729	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  08-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for laryngitis.

2.  Entitlement to service connection for sinusitis, including due to Agent Orange exposure.

3.  Entitlement to an initial rating higher than 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating higher than 10 percent for a low back disability (lumbosacral strain).

5.  Entitlement to a rating in higher than 10 percent for right great toe disability, hallux rigidus, and hallux valgus, with degenerative joint disease (DJD), status post injury. 

6.  Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1969 to December 1973. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from August and September 2003 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In the August 2003 decision, the RO granted service connection for lumbosacral strain, assigning a 10 percent rating effective May 13, 2003; granted service connection for PFB, assigning a zero percent (noncompensable) rating also effective May 13, 2003; but denied service connection for laryngitis, sinusitis, PTSD, residuals of injury to the great toe, bilateral hearing loss and tinnitus.

In the September 2003 decision since issued, the RO confirmed and continued the noncompensable rating for the PFB and the denials of service connection for PTSD and laryngitis.

In October 2003, in response, the Veteran filed a Notice of Disagreement (NOD), appealing the ratings initially assigned for his lumbosacral strain and PFB, and the denials of service connection for PTSD, laryngitis, sinusitis and residuals of injury to his great toe.  In an August 2005 rating decision during the pendency of the appeal, the RO granted his claim of entitlement to service connection for residuals of injury to his great toe (specifically characterizing this service-connected disability as hallux rigidus, hallux valgus with DJD of this toe, status post injury) and assigned a 10 percent rating effective May 13, 2003.  Thus, at that point, this claim was no longer on appeal since, in response, he needed to separately appeal the initial rating and/or effective date assigned for this now service-connected disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

Also in August 2005, the RO issued a statement of the case (SOC) addressing the remaining 5 claims that were still on appeal, and in June 2006 the Veteran filed a Substantive Appeal (VA Form 9) to try and complete the steps necessary to perfect his appeal of these 5 other claims to the Board.  See 38 C.F.R. § 20.200 (2014) (An appeal to the Board consist of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal).  Also later, in June 2006, the Veteran filed an NOD in response to the rating assigned for his service-connected right great toe disability in the August 2005 rating decision.  But in a subsequent July 2006 decision, the RO concluded that his June 2006 VA Form 9 was untimely and, thus, that he had not perfected a timely appeal of his 5 other claims.  He appealed that decision by filing a July 2006 NOD.  The RO issued an SOC in May 2008 (on the timeliness issue) and he perfected his appeal of the timeliness issue by submitting a VA Form 9 in June 2008.  On that VA Form 9 he requested a hearing before the Board, which he later had in December 2009 before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

The December 2009 Board hearing pertained only to the threshold issue of whether the Veteran's VA Form 9 was timely filed.  After the hearing testimony and subsequent review of the record, the Board determined in April 2010 that he justifiably had been unable to perfect a timely appeal concerning the ratings assigned for his lumbosacral strain and PFB, and regarding the denials of service connection for PTSD, laryngitis and sinusitis because of the devastation to New Orleans and the surrounding area following and as a result of Hurricane Katrina. The Board therefore remanded these claims and instructed the RO or Appeals Management Center, as the Agency of Original Jurisdiction (AOJ), to further develop these claims and then readdress their merits.  The Board also remanded the claim concerning the initial rating assigned for the Veteran's right great toe disability so the AOJ could provide him an SOC concerning this downstream claim in response to his June 2006 NOD.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  He then also would have opportunity, in response, to complete the steps necessary to perfect his appeal of this additional claim, as well.

In August 2010, the RO issued the SOC addressing the Veteran's disagreement with the rating initially assigned for his right great toe disability, and in response he filed a timely Substantive Appeal (again on VA Form 9) in September 2010, thereby also completing the steps necessary to perfect his appeal of this additional claim to the Board.  On the Veteran's VA Form 9 dated September 2010, he requested a hearing at the RO before a VLJ of the Board (in other words a Travel Board hearing).  The Veteran was provided his Travel Board hearing before the undersigned VLJ in September 2014.  A transcript of the hearing has been associated with the claims folder.

Additionally, in a January 2011 decision, the RO granted service connection for PTSD, assigning a 30 percent rating effective May 13, 2003.  And, just as before, while that decision satisfied the Veteran's appeal as to this service-connection issue, he eventually perfected an appeal of the 30 percent rating initially assigned by filing a January 2012 Substantive Appeal (on VA Form 9).  And on that VA Form 9, like the one he earlier had filed, he requested a hearing before a VLJ of the Board, this time however a videoconferencing hearing rather than Travel Board hearing.  He was afforded a Travel Board hearing as to this issue in the same September 2014 Board hearing referenced above.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The Board notes that additional claims of entitlement to service connection for migraines, gastroesophageal reflux disease (GERD), and atrial fibrillation have been raised by the record (see the Veteran's representative's February 2014 brief), but have not been initially adjudicated by the RO/AMC as the AOJ.  Therefore, the Board does not have jurisdiction over these additional claims, so is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

With regard to the Veteran's claims of entitlement to increased disability ratings for PTSD, low back disability, right great toe disability, and PFB, a review of the record shows that the Veteran was last afforded a VA examination as to these disabilities in September 2010, May 2010, March 2005, and May 2010, respectively.  At the September 2014 Board hearing, the Veteran indicated that his PTSD has become worse because he now feels more threatened if the doors to his house are not locked and exhibits more suspicious and obsessive behavior.  He also stated his low back disability has worsened because he has increased pain, particularly when bending.  Further, he reported that he cannot bend his right toe, and he has discussed possible surgery with VA and private physicians.  Finally, he stated that he has had treatment for his PFB since his May 2010 VA examination, and that he currently experiences increased breakouts and scars.     

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected PTSD, low back disability, right great toe disability, and PFB.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) [Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

With respect to the Veteran's claim of entitlement to service connection for laryngitis, he contends that this disability is related to his military service, in particular from speaking loudly to others due to noise interference from aircraft.  

Here, the medical evidence during the appeal period i.e. from May 2003 when the Veteran filed his service connection claim, is absent a diagnosis of laryngitis.  However, a private treatment record from the Ochsner Clinic dated February 2000 documents an assessment of hoarseness secondary to hemorrhagic polyp.  The record is unclear as to whether the Veteran's laryngitis resolved prior to filing his service connection claim.    

The Board observes that the Veteran's service treatment records are absent complaints of or treatment for laryngitis.  However, the Board notes that the Veteran is competent to attest to experiencing hoarseness from constantly speaking loudly due to aircraft noise during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of experiencing hoarseness from yelling.  Moreover, his DD Form 214 documents his military occupational specialty (MOS) as an aircraft maintenance specialist.  The Board therefore has no reason to doubt that the Veteran experienced such injury during service, and finds him credible with regard to his reported in-service injury.

On this evidence, the Board finds that there is evidence of a current disability, an in-service injury, and evidence that the two may be connected.  Under the "low threshold" standard of McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), an examination to determine if there is a nexus between the Veteran's laryngitis and his service is warranted. 

Also, the Veteran contends that he has sinusitis related to his military service, specifically from exposure to dirt particles as well as exposure to herbicides during service in Thailand at Nakhon Phanom Airbase from October 1970 to May 1971 and/or Udorn Airbase from May to November 1971.    

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in locations other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service with a request for review of the inventory of herbicide operations maintained by the Department of Defense (DOD) to determine whether herbicides were used or tested as alleged.  If the exposure is not thus verified, a request for verification should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC).  See VBA Fast Letter 09-20 (May 6, 2009). M21-1MR also specifies when herbicide exposure may be conceded where a Veteran served in Thailand during the Vietnam era. 

The Veteran's service personnel records show that he served at the Nakhon Phanom Royal Thai Air Force Base in Thailand from October 1970 to November 1971.  His duties involved assisting specialists with all dash six inspection cards, special inspection instructions and technical order compliance on each aircraft in schedule maintenance, and properly and accurately documenting all maintenance actions.  His personnel records also show that he served at the Udorn Royal Thai Air Force Base in Thailand from May to November 1971.  His duties involved being responsible for organizational flight line maintenance on assigned aircraft as well as performing preflight, post flight and unscheduled maintenance on assigned aircraft.  He also monitored all specialist maintenance performed and acted as assistant dock chief during Phase Inspections.  

The evidentiary development procedures required for verifying exposure to Agent Orange in a location such as Thailand have not been followed.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that evidentiary development procedures provided in the Adjudication Procedure Manual are binding.  See e.g., Patton v. West, 12 Vet. App. 272, 282 (1999) (the Board failed to comply with the duty-to-assist requirement when it failed to remand the case for compliance with the evidentiary development called for by M21-1).  Accordingly, further development of pertinent evidence is necessary.

The Board also finds the Veteran's report of exposure to dust particles during service to be credible and consistent with his duties as an aircraft maintenance specialist.  Moreover, there is no opinion of record indicating a nexus between the Veteran's sinusitis and his military service.  Therefore, an examination to determine if there is a nexus between the Veteran's sinusitis and his service is warranted.

Finally, the Board notes that during the above-referenced hearing in September 2014, the Veteran indicated that he has received recent VA treatment for his disabilities on appeal.  The Board observes that the claims folder is negative for any VA treatment records after November 2011.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.

Additionally, the Veteran testified at the September 2014 Board hearing that he has received recent treatment for his disabilities on appeal from the Ochsner Baptist Medical Center.  He also noted treatment from West Jefferson Medical Center.  The Board observes that the most recent treatment records from Ochsner are dated in 2010, and the record is absent treatment records from West Jefferson Medical Center.  Therefore, outstanding treatment records from these facilities should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated him for the claims remanded herein.  Of particular interest are medical records from Ochsner Baptist Medical Center and West Jefferson Medical Center.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.  

2. Request any VA treatment records dated after November 2011 pertaining to the Veteran's PTSD, low back disability, right great toe disability, PFB, sinusitis, and laryngitis.  All attempts to secure this evidence must be documented in the claims folder/Virtual VA and VBMS eFolders.

3. Contact the C&P Service with a request for a review of the inventory of herbicide operations maintained by the DOD to determine whether herbicides were used or tested at Nakhon Phanom from October 1970 to May 1971 and/or Udorn Royal Thai Air Force Base from May to November 1971 as alleged by the Veteran. 

If the exposure is not verified by the request to C&P, verification should be sought from JSRRC. Pursuant to VA's Adjudication Procedure Manual, M21-1MR with respect to Veterans who served in Thailand during the Vietnam era, forward a list of the Veteran's service dates and duty locations as well his contentions regarding the nature of his exposure to herbicides in service to JSRRC and request verification of his exposure to herbicides.  JSRRC's response should be documented in the claims file.

4. Then, after the foregoing development actions have been performed, the Veteran should be afforded a VA psychiatric examination to determine the current symptoms and severity of his service-connected PTSD.  The claims file and all records on Virtual VA and VBMS must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA/VBMS records have been reviewed.  

All tests and studies deemed necessary by the examiner should be performed.  In discussing the relevant clinical findings, the examiner should specifically note the Veteran's current complaints, symptoms, any interference with daily and/or occupational activities, and the level of disability.  A multi-axis examination, with a GAF score, should be rendered.  The examiner must also provide an assessment of the Veteran's functional limitations due to PTSD, as they may relate to his social and occupational impairment.  

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5. The Veteran must be afforded the appropriate VA examination to determine the current severity of his service-connected lumbosacral strain and right great toe disability, hallux rigidus, and hallux valgus, with degenerative joint disease, status post injury.  The claims file and all records on Virtual VA and VBMS must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA/VBMS records have been reviewed.    

Any indicated diagnostic tests and studies must be accomplished.  As to the low back disability, range of motion must be provided in degrees using a goniometer, and the examiner must note if there is guarding, muscle spasm, abnormal gait, or abnormal spinal contour.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected low back disability.  The examiner must note any associated neurological findings as well a bowel or bladder impairment.  

As to the right great toe disorder, the examiner must determine if the disorder is severe or equivalent to amputation of the great toe, or if there is resection of the metatarsal head, and report examination findings to allow for application of Diagnostic Codes 5280 and 5284.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

6. Schedule the Veteran for a VA examination to determine the severity of his service-connected PFB during a period of a flare-up of the Veteran's condition.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided in a typewritten report.  

The examiner should indicate all current symptoms of the disability including the condition of all residual scarring, to include instability, superficiality, pain, size, location of body part/s affected, and effect on movement or function of the relevant body part/s.

7. The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his sinusitis and laryngitis.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims folder and the clinical findings of the examination, the examiner must:

a) Identify any current laryngitis disability.  If the examiner determines that the Veteran does not suffer from laryngitis, he/she should address the findings of hoarseness secondary to hemorrhagic polyp in the February 2000 treatment record from Ochsner Clinic and if the laryngitis resolved prior to May 2003 when the Veteran filed his service connection claim.  

b) If laryngitis is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his credible report of constant yelling due to loud noise from aircraft equipment.

c) Identify whether the Veteran currently suffers from sinusitis.  

d) If sinusitis is identified, provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the disability is related to the Veteran's period of military service, to include his credible report of exposure to dirt particles.  Also, if, and only if, the service department confirms the Veteran's exposure to herbicide agents, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's sinusitis is related to herbicide exposure.
 
The examiner should indicate in his/her report that the claims file was reviewed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

8. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



